Name: Council Regulation (EEC) No 1373/92 of 21 May 1992 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1992/93 milk year
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce
 Date Published: nan

 29 . 5 . 92 Official Journal of the European Communities No L 147 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1373 /92 of 21 May 1992 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1992/93 milk year Community's efforts to establish a long term balance between supply and demand on the milk market , allowing for external trade in milk and milk products ; Whereas the intervention prices for butter and for skimmed-milk powders are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accordance with the criteria laid down in Article 5 (2 ) of Regulation (EEC) No 804 / 68 ; Whereas , pursuant to Article 5b of Regulation (EEC) No 804/ 68 , the Council , when fixing the target price for milk and the intervention prices , fixes a guarantee threshold for milk ; whereas , however , the . initial objective in fixing a guarantee threshold is achieved inter alia by means of an additional levy on deliveries of milk or milk products which exceed the reference quantities determined ; Whereas Article 68 of the Act ofAccession has led to prices in Spain being set at a level differing from that of the common prices ; whereas , pursuant to Article 70 (3 ) of the Act of Accession , the Spanish prices should now be fixed at the level of the common prices at the beginning of each marketing year ; Whereas a gap of 1,4% exists between the intervention prices of skimmed-milk powder applicable in mainland Portugal and the Azores ; whereas removing that gap is unlikely to have a negative impact on that product ; whereas , therefore , the prices should be harmonized at the level applicable in the Azores , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ), Article 234 (2 ) and Article 310 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 804 /68 of 27 June 1968 on the common organization of the market in milk and milk products (*), and in particular Articles 3 (4 ) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when fixing the common agricultural prices each year, account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricultural products and in particular to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming; whereas it is also necessary , in fixing that price , to take account of the (') OJ No L 148,28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EEC) No 374 / 92 (OJ No L 41 , 18 . 2 . 1992 , p. 9 ). (2 ) OJ No C 119 , 11 . 5 . 1992 , p. 45 . ( 3 ) Opinion delivered on 14 May 1992 (not yet published in the Official Journal ). ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). HAS ADOPTED THIS REGULATION: Article 1 For the 1992 /93 milk year , the target price for milk and the intervention prices for milk products shall be as follows: No L 147/2 Official Journal of the European Communities 29 . 5 . 92 (in ECU/100 kg) Community except Portugal Portugal a) target price for milk: 26,81 26,81 b) intervention price : butter 292,78 292,78 skimmed-milk powder manufactured using the:  spray method 172,43 207,00  roller method 163,81 ( »)  Grana Padano cheese : I  between 30 and 60 days old 379,67  at least 6 months old 470,43 Parmigiano Reggiano cheese at least 6 months old 519,21 I (') For skimmed-milk powder manufactured in the territory of the former German Democratic Republic only . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1992 / 93 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992 . For the Council The President Arlindo MARQUES CUNHA